Citation Nr: 1710024	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  What rating is warranted for right knee osteoarthritis from October 21, 2014?

3.  What rating is warranted for status post bilateral retinal detachment from January 7, 2016?

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In November 2011, a videoconference hearing was held before a Veterans Law Judge.  

In January 2014, the Board remanded the issue of entitlement to service connection for a cervical spine disability for additional development.  

In March 2016, the Board notified the Veteran that the Veterans Law Judge who conducted the November 2011 hearing was currently unavailable and he was offered the opportunity for additional hearing.  In April 2016, the Veteran indicated that he did not want another hearing.  

Additional evidence was added to the record following the July 2014 supplemental statement of the case.  To the extent it is relevant, it essentially duplicates information and evidence already of record and a remand for issuance of a supplemental statement of the case is not required.  

The Board notes that in March 2016, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine (formerly claimed as chronic neck injury to include arthritis in neck).  In October 2016, the attorney submitted a notice of disagreement.  As set forth, the issue of entitlement to service connection for a cervical spine disability is already on appeal and it is not necessary to consider the threshold question of new and material evidence.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of what ratings are warranted for right knee osteoarthritis and bilateral retinal detachment, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's current cervical spine disability is related to active service or events therein, and there is no evidence of cervical spine arthritis manifested to a compensable degree within one year following discharge from active duty.  


CONCLUSION OF LAW

A cervical spine disorder was not incurred during active service and cervical arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the January 2014 remand, the Veteran was provided additional VA examination in June 2014.  In August 2014, the Veteran argued that his examination was not full and proper.  On review, the examination was conducted by a VA physician who reviewed the claims folder and provided a medical opinion supported by sufficient rationale.  The examination substantially complied with the remand directives and is considered adequate.  The Board finds no basis for requesting another examination or opinion.  

Analysis

The Veteran contends that service connection is warranted for a cervical spine disability.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) apply only to chronic diseases as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Service treatment records show that the Veteran was involved in a motor vehicle accident on February 10, 1988 and was seen in the emergency room with complaints of neck pain and headache.  X-rays did not show a fracture or subluxation.  The diagnosis was a paraspinal strain status post motor vehicle accident.  Records dated February 22, 1988 note that the Veteran had sustained a "whiplash injury" in the prior car accident and include assessments of muscle strain (neck) and cervical strain secondary to motor vehicle accident.  The Veteran was referred to physical therapy.  An accompanying profile sheet notes restrictions for 10 days.  It was recommended that the Veteran run and march at own pace and distance.  He was also to ice and return to clinic as needed.  The physical therapist noted "keep neck mobile and [service member] will do fine."  

In an April 1993 report of medical history completed at retirement, the Veteran reported a history of recurrent back pain.  He reported having been in a car accident and suffering whiplash.  In the associated report of medical examination, the examiner indicated that the Veteran had chronic low back pain.  On clinical evaluation, the spine was reported as normal.  

At a November 1993 VA examination the Veteran reported injuring his low back in a 1988 auto accident.  There was no reference made to neck pain.  A general medical examination revealed a normal neck.

VA outpatient treatment records dated in April 2006 show that the Veteran reported a history of periodic neck and low back pain.  X-rays dated in April 2006 showed findings of mild disc space narrowing.  The impression was no evidence of acute bone process; no definite evidence of prior cervical spine injury; and mild degenerative disc changes suspected at multiple levels.  

In April 2009, the Veteran was seen by his VA primary care provider.  It was noted that he had an in-service motor vehicle accident with whiplash injury.  The physician stated that magnetic resonance imaging showed cervical degenerative arthritis and it was possible that arthritis could be related to the February 1988 whisplash injury.  

In June 2010, the Veteran underwent a VA examination.  The assessments included cervical degenerative disc disease.  The examiner, a physician's assistant, opined that it was less likely as not that the Veteran's current cervical degenerative disc disease was related to his in-service complaints or injuries.  The following rationale was provided:

The whiplash injury or a paraspinal strain are not risk factors for developing degenerative disc disease of the cervical spine.  Degenerative disk disease is a process of natural aging.  Upon further review of the available service records, there is no evidence of chronicity or continuity of care in regards to neck complaints.  

During the November 2011 hearing, the Veteran testified that following the August 1988 motor vehicle accident, he was treated periodically but that records had been destroyed as it had been more than 10 years.  A December 2009 letter from a private chiropractor confirms the records are no longer available.  The Veteran also testified that he experienced chronic neck symptoms since the in-service accident and that his symptoms encompassed many parts of his back.  He testified that he could not tell where the pain had been coming from until a magnetic resonance imaging study was conducted revealing a cervical spine disability.  The Veteran's spouse testified that she had witnessed the appellant's continuity of symptoms since the August 1988 accident and that she had assisted him with heating pads, cold compresses, topical rubs, and over-the-counter pain medication.  

Pursuant to the January 2014 remand, the Veteran underwent another VA examination in June 2014.  Following the examination the diagnoses were degenerative arthritis and degenerative disc disease.  The examiner opined that the disorders were less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that the Veteran's service treatment records and other records were reviewed in VBMS.  The examiner discussed the service treatment records pertaining to the accident and treatment in detail.  He further noted that he considered history from the Veteran and comments by his wife who was also present during the examination.  In pertinent part, the examiner provided the following rationale:

In reviewing the remaining [service treatment records] no other clinic visits were found related to neck pain or treatment.  There were no further diagnoses or referrals related to neck pain.  The veteran's discharge/retirement physical did not mention any complaints related to neck pain.  In his summary of defects/diagnoses he listed ruptured left achilles and chronic low back pain.  There was no mention of chronic neck pain or symptoms.  In the veteran's statement of problems he listed knee pain after sitting down for 20 minutes and lower part of back tightens "every now and then."  Physical exam listed a normal exam.  The veteran did mention under the treatment portion of the exam his torn achilles and car accident with whip lash.  It would seem that if the veteran was having as much neck pain and other symptoms as he and his wife report that he would have included neck complaints in his retirement physical.  

During the review of the veteran's file in VBMS the "Statement of Accredited Representative in Appealed Case" dated 7/29/11 information from the Mayo Clinic was quoted regarding "Whiplash Complications" which stated that up to half of whiplast (sic) injuries continue to have pain months after the injury.  While this is true it has no bearing on this case in which the veteran is claiming his current [degenerative disc disease] of the cervical spine is due to the injury.  Pain for several months does not cause the development of [degenerative disc disease] 16 years later.  

The examiner went on to discuss information provided at the videoconference hearing as well as post-service radiology reports showing cervical degenerative disc disease.  The examiner further stated:

The veteran is 60 years old.  In 2006 when the CT and MRIs were done he was 52 years old.  The radiological findings of [degenerative disc disease] (mild-moderate) are consistent with changes in the disc of the neck and back due to normal aging.  Cervical strain (also known as whiplash) is an acute injury to the muscles of the neck and does not cause chronic changes such as those found on CT and MRI in the discs of the neck.  The findings of mild to moderate [degenerative disc disease] (are) not due to an acute injury 18 years prior to the finding of the changes but (are) due to or caused by the normal aging of the discs.  An acute injury would not lead to these findings.  Therefore, based on an extensive review of the veteran's file in VBMS, a review of VA medical records, a review of medical literature and clinical experience and expertise, it is less likely than not that the veteran's current [degenerative disc disease] of the cervical spine is related to, caused by or aggravated by his active military service, specifically the auto accident that occurred in Feb[ruary] 1988.  

On review, the Veteran has a current cervical disability.  The questions are whether this disorder was incurred during service, whether cervical arthritis was compensably disabling within one year following retirement from active duty, and whether a cervical disorder is otherwise related to service.  

As set forth, the Veteran was clearly involved in a motor vehicle accident during service and suffered a neck injury.  Information in the service treatment records, however, preponderate against finding chronic neck problems and instead, suggests the injury was acute and resolved prior to separation.  The Board acknowledges the Veteran's statements that he continued to experience neck pain following the injury, received some chiropractic treatment, and that these symptoms continued throughout service and following discharge.  The Veteran's spouse also reported her observations as to continuing symptoms.  The Veteran and his spouse are competent to report this information.  See Layno v. Brown, 6 Vet. App. 464, 469 (1994). 

At separation from service, however, the Veteran did not report any neck problems, even though he reported other medical concerns including low back pain.  This weighs against finding continuity of symptoms.  In making this determination, the Board has considered the Veteran's reports that he referred to the low back because he did not know where the pain was coming from until he had imaging showing it was his cervical spine.  The Board notes, however, that these are two separate parts of the body and it is expected that the Veteran could identify whether he had pain in his neck versus the low back.  Accordingly, this argument is not persuasive.  There is also no evidence of compensably disabling cervical spine arthritis within one year following discharge from active duty.  

As concerns etiology of the current cervical spine disability, the record contains several opinions.  The April 2009 VA record indicates it was possible that current disability was related to the whiplash injury.  The physician did not provide sufficient rationale for this statement and it is speculative.  Thus, it is of little probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The June 2010 VA examiner provided a negative opinion.  Pursuant to the January 2014 remand, this opinion was inadequate and of little probative value.  

The most recent VA opinion was obtained in June 2014.  The examiner reviewed the record and discussed relevant evidence in detail.  Additionally, the medical opinion was supported by sufficient rationale and included consideration of the statements concerning continuity by the Veteran and his spouse.  On review, this opinion is highly probative and the record does not contain probative evidence to the contrary.  In making this determination, the Board acknowledges the Veteran's contentions, but notes he is not competent to provide an opinion on a complex medical question and his lay assertions do not outweigh the well-reasoned VA opinion of record.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a cervical spine disability is denied.  

REMAND

In July 2015, VA granted entitlement to service connection for right knee osteoarthritis and assigned a 10 percent rating from October 21, 2014.  In June 2016, the Veteran disagreed with the assigned evaluation.  

In March 2016, the RO in pertinent part, granted entitlement to service connection for postoperative residuals of bilateral retinal detachments and assigned a noncompensable rating from January 7, 2016.  The RO also determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a low back disability.  In October 2016, the Veteran disagreed with this decision.  

On review, the Veteran filed timely notices of disagreement with the referenced issues.  A remand is necessary so that a statement of the case can be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the following issues: (1) What rating is warranted for right knee osteoarthritis from October 21, 2014? (2) What rating is warranted for post operative residuals of bilateral retinal detachments from January 7, 2016? (3) Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issues should they be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


